Citation Nr: 0501015	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for pulmonary 
disability, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral eye 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for psychiatric 
disability.  

5.  Entitlement to service connection for coronary artery 
disease with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service in the U.S. Army from 
November 1979 to November 1982; he then served on active duty 
in the U.S. Marine Corps from January 1986 to January 1993, 
including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

At the appellant's request, he was scheduled to appear at a 
hearing to be held in Washington, D.C., before the Board on 
February 5, 2005.  

In November 2004, the appellant's representative wrote to the 
Board and requested that the Board change the scheduled Board 
hearing in Washington, D.C., to a video conference hearing.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC., for the 
following action:  

The RO should schedule the appellant for 
a video conference hearing with a 
Veterans Law Judge from the Board in 
accordance with the docket number of this 
appeal.  

Whether or not the video conference hearing is held, the case 
should be returned to the Board for further appellate 
consideration in accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




